Citation Nr: 0946376	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities, claimed as secondary to 
degenerative disc disease of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative disc 
disease and/or degenerative joint disease of the cervical 
spine.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for skin cancer, claimed 
as secondary to radiation exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostate cancer, 
claimed as secondary to radiation exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in May 2006 and before the undersigned Acting 
Veterans Law Judge at a hearing in July 2007.  Transcripts of 
the hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
prostate cancer being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran does not have bilateral neuropathy of the 
lower extremities.

2.  By a May 2004 rating decision, the RO denied a claim of 
service connection for a right shoulder disability; the 
Veteran's appeal was not timely.

3.  The evidence related to the Veteran's right shoulder 
disability claim received since the May 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

4.  By a July 2001 rating decision, the RO denied a petition 
to reopen a claim of service connection for degenerative 
changes of the neck; the Veteran did not appeal.

5.  The evidence related to the Veteran's cervical spine 
disability claim received since the July 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

6.  By an October 2002 rating decision, the RO denied a claim 
of service connection for skin cancer; the Veteran's appeal 
was not timely.

7.  The evidence related to the Veteran's skin cancer claim 
received since the October 2002 rating decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).
2.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

3.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a degenerative 
disc disease and/or degenerative joint disease of the 
cervical spine.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for skin cancer.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  
The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, before the AOJ's initial adjudication of the claims, 
and again in May 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought.  The May 2008 
letter specifically mentioned the requirement that new and 
material evidence be received in order to reopen his 
previously denied claims, and provided the definition of new 
and material evidence.  The Veteran was also apprised of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in correspondence dated in March 2006.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim. In general, an 
examination or opinion is necessary if there is: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an injury or 
disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another 
service-connected disability; and (4) insufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Here, there is no competent evidence suggesting that the 
Veteran has neuropathy of the lower extremities.  
Accordingly, the Board finds that a VA examination or opinion 
is not necessary in order to decide the claim.

The record reflects that service treatment records (STRs), 
service personnel records, and postservice treatment records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Service Connection

The Veteran contends that he is entitled to service 
connection for bilateral neuropathy of the lower extremities 
as secondary to degenerative disc disease of his cervical 
spine.  Review of the Veteran's STRs show no treatment for, 
or diagnosis of, neuropathy of the lower extremities, or any 
other complaints related to his bilateral lower extremities.  
On the contrary, his discharge examination dated in August 
1946 revealed normal extremities and a normal nervous system.

Post-service medical records do not show any diagnosis of 
bilateral neuropathy of the lower extremities.  The records 
show that the Veteran injured his left knee in 1994 and his 
right knee in 1995, but no neuropathy has ever been shown.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is no evidence that the Veteran has ever been 
diagnosed with bilateral neuropathy of lower extremities.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows bilateral neuropathy of the lower extremities.  Without 
evidence of a current disability, the analysis ends, and 
service connection must be denied.

The Board acknowledges the Veteran's belief that he has 
bilateral neuropathy of the lower extremities that is related 
to his military service.  While competent to report his 
current and past symptoms, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability are 
not competent have no probative value.  To the extent that 
the Veteran may maintain that he has had neuropathy of the 
lower extremities since active service, the Board finds that 
such contention lack credibility in light of the normal 
clinical findings at the time of separation and the absence 
of complaints or treatment for such disability in the decades 
since service.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board notes that no health care provider has 
offered an opinion that the Veteran has lower extremity 
neurological impairment as a result of service connection or 
any service connected disability.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
bilateral neuropathy of the lower extremities that is 
traceable to disease or injury incurred in or aggravated 
during active military service.

Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Right Shoulder Disability

The Veteran was initially denied service connection for a 
right shoulder disability in July 2001.  The claim was denied 
because the evidence did not show that the Veteran had a 
shoulder disability that was related to his active duty or 
was secondary to his service-connected deviated nasal septum.  
The Veteran's claim was again denied in November 2002 as 
there was no evidence that a right shoulder disability was 
incurred in service or was related to the Veteran's previous 
claim that he was struck in the face in service.  The 
Veteran's claim was reopened, and the underlying issue 
denied, in May 2004.  Notice was sent to the Veteran on June 
4, 2004.  The claim was denied because the evidence of record 
did not show that the Veteran sustained a right shoulder 
injury in service.  The Veteran applied to have his claim 
reopened in correspondence received in January 2005.

The relevant evidence of record at the time of the May 2004 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of military 
service ending in August 1946, post-service medical records, 
buddy statements, and the Veteran's own statements.  A buddy 
statement in May 1996 shows that the Veteran had a facial 
injury that resulted in two black eyes.  Post-service medical 
records showed complaints of right shoulder pain.  A VA 
treatment record dated in October 2002 reveals that the 
Veteran had early osteoarthritic changes and damage to the 
rotator cuff tendons, specifically the supraspinatus tendon.  
The physician opined that it was an old injury and certainly 
could be dated back to his original injury.  The Veteran's 
statements show that he contended that he injured his 
shoulder in the same accident that injured his face.  The 
Board notes that the Veteran is service-connected for a nasal 
fracture and a laceration to the scalp as a result of an in-
service injury.  

The relevant evidence received since the May 2004 denial 
consists of VA treatment records, private medical records, 
buddy statements, and the Veteran's testimony at his May 2006 
and July 2007 hearings.  A buddy statement received in 
November 2008 shows that the Veteran had a facial injury.  
The Veteran testified that the same in-service injury that 
injured his face also injured his right shoulder.  
Having reviewed all of the evidence received since the May 
2004 denial of service connection, the Board finds that the 
evidence is not sufficient to reopen the claim.  
The Veteran's testimony and the buddy statement are not new 
as they are essentially duplicative of the lay statements and 
contentions that were previously considered at the time of 
the prior denial.  

Furthermore, none of the recently submitted medical evidence 
indicates that the Veteran sustained an in-service shoulder 
injury.  The new evidence does not tend to support his claim 
any differently than the evidence previously of record.  
Thus, the additional medical evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, raise a reasonable possibility of 
substantiating the underlying claim.  

In light of the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a right shoulder disability. 

Cervical Spine

The Veteran was initially denied service connection for 
degenerative joint disease and degenerative disc disease of 
the cervical spine in September 1996.  The claim was denied 
because the evidence did not show that the Veteran had 
arthritis to a compensable degree within one year of 
discharge or that his disability was incurred in or 
aggravated by military service.  A claim to reopen was denied 
in July 2001 because the evidence was considered merely 
cumulative or redundant.  Notice was sent to the Veteran on 
August 8, 2001.  The Veteran applied to have his claim 
reopened in correspondence received in January 2005.

The relevant evidence of record at the time of the July 2001 
rating decision consisted of the Veteran's STRs through the 
end of his period of military service ending in August 1946, 
post-service medical records, buddy statements, and the 
Veteran's own statements.  Post-service medical records 
showed diagnoses of degenerative disc disease and 
degenerative joint disease of the cervical spine.  

The relevant evidence received since the July 2001 denial 
consists of VA treatment records, private medical records, 
buddy statements, and the Veteran's testimony at his May 2006 
and July 2007 hearings.  As noted above, a buddy statement 
received in November 2008 shows that the Veteran had a facial 
injury.  The Veteran testified that the same in-service 
injury that injured his face also injured his cervical spine.  
This information is cumulative in nature and was considered 
by the RO at the time of the prior final rating decision.  
The additional evidence does not show that the Veteran 
injured his cervical spine in service.

Having reviewed all of the evidence received since the July 
2001 denial to reopen, the Board finds that there is new 
evidence that was not previously of record, but that none of 
it tends to show that the Veteran's cervical spine disability 
is related to his military service.  The Veteran's testimony 
and the buddy statement confirm that the Veteran injured his 
face and head in service, but such information does not 
resolve the question of whether the Veteran's cervical spine 
was also injured, at least not beyond what was shown 
previously.  To the extent that these statements attest to an 
in-service facial and head injury, such information was 
before the RO at the time of the most recent final decision.  
Thus, these statements do not constitute new evidence.  

Likewise, none of the newly submitted medical evidence 
indicates that the Veteran sustained an in-service cervical 
spine injury or provides any nexus between the Veteran's 
current right shoulder disability and his military service.  
These additional medical records do not tend to support his 
claim any differently than the evidence previously of record.  
Thus, the additional medical evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, raise a reasonable possibility of 
substantiating the underlying claim.  New and material 
evidence has not been received.  

In light of the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a cervical spine disability. 


Skin Cancer

The Veteran was initially denied service connection for skin 
cancer in October 2002.  Notice was sent to the Veteran on 
October 25, 2002.  The claim was denied because the evidence 
of record did not show that the Veteran was exposed to 
radiation in service.  The Veteran applied to have his claim 
reopened in correspondence received in January 2005.

The relevant evidence of record at the time of the October 
2002 rating decision consisted of the Veteran's STRs through 
the end of his period of military service ending in August 
1946, personnel records, post-service medical records, buddy 
statements, the Veteran's own statements, and a VA 
examination in September 2002.  The VA examiner confirmed 
that the Veteran had skin cancer and opined that it was as 
least as likely as not related to ionizing radiation 
exposure.  The personnel records, buddy statements, and the 
Veteran's own statements show that he was stationed in Japan, 
but was not near Hiroshima or Nagasaki.  

The relevant evidence received since the October 2002 denial 
consists of VA treatment records, private medical records, 
buddy statements, the Veteran's testimony at his May 2006 and 
July 2007 hearings, and a diary kept by the Veteran during 
his service.  The additional evidence continues to show that 
the Veteran was stationed in Japan, but was not near 
Hiroshima or Nagasaki.  Furthermore, the evidence does not 
show exposure to radiation.

Having reviewed all of the evidence received since the 
October 2002 denial of service connection, the Board finds 
that there is new evidence that was not previously of record, 
but that none of it tends to show that the Veteran was 
exposed to radiation in service.  The new evidence does not 
tend to support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.  


ORDER

Entitlement to service connection for bilateral neuropathy of 
the lower extremities is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a right 
shoulder disability, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a degenerative 
disc disease and/or degenerative joint disease of the 
cervical spine, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for skin cancer, 
claimed as secondary to radiation exposure, the application 
to reopen is denied.


REMAND

The Board's August 2007 remand instructed the RO to provide 
VCAA-compliant notice on the Veteran's applications to re-
open.  Thereafter, the RO was instructed to readjudicate the 
issues and provide the Veteran with an SSOC if any benefit 
was not granted.  

A review of the record indicates that with regards to the 
Veteran's application to reopen his service connection claim 
for prostate cancer, the Board's remand directives were not 
complied with.  The Court has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that significant development sought by the Board on the 
application to reopen a service connection claim for prostate 
cancer has not been completed, another remand is now 
required.  38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must provide a VCAA-compliant 
notice letter to the Veteran that includes 
(A) notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denial, 
a description of the evidence necessary to 
substantiate that missing key element(s) 
to establish entitlement to service 
connection.  The notice should address 
each content element, including notice of 
the rating criteria and the effective date 
of an award, to the appellant.  
Additionally, specifically tailored notice 
must be provided for the claim of service 
connection for prostate cancer, claimed as 
secondary to radiation exposure, that the 
Veteran seeks to reopen.

2.  Thereafter, the RO should readjudicate 
the issue remaining on appeal with 
consideration of the evidence received 
since the issuance of the last 
supplemental statement of the case.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the issue on appeal should be 
returned to Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


